              Case 20-11177-KBO          Doc 344     Filed 07/11/20     Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re                                            :   Chapter 11
                                                 :
AKORN, INC., et al.                              :   Case No. 20-11177 (KBO)
                                                 :
                              Debtors.           :   (Jointly Administered)


                         NOTICE OF APPEARANCE AND REQUEST
                         FOR NOTICES AND SERVICE OF PAPERS


        PLEASE TAKE NOTICE that Bruce W. McCullough, Esquire, represents Primapharma, Inc.,

creditor in the above case. The undersigned hereby enters his appearance pursuant to section 1109(b)

of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 9010(b) and requests copies of

all notices and pleadings pursuant to Federal Rules of Bankruptcy Procedure 2002. Documents

should be served upon:


                                 Bruce W. McCullough, Esquire
                                       Bodell Bové, LLC
                                 1225 N. King Street, Suite 1000
                                    Wilmington, DE 19801


                                                     BODELL BOVÉ, LLC

                                                     /s/ Bruce W. McCullough
                                                     Bruce W. McCullough (Del. ID 3112)
                                                     1225 N. King Street, Suite 1000
                                                     P.O. Box 397
                                                     Wilmington, DE 19899-0397
                                                     Phone: (302) 655-6749
                                                     Fax: (302) 655-6827
                                                     Email: bmccullough@bodellbove.com
                                                     Attorneys for Primapharma, Inc.

Dated: July 11, 2020
             Case 20-11177-KBO          Doc 344    Filed 07/11/20   Page 2 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re                                          :   Chapter 11
                                               :
AKORN, INC., et al.                            :   Case No. 20-11177 (KBO)
                                               :
                             Debtors.          :   (Jointly Administered)


                               CERTIFICATE OF SERVICE


        I, BRUCE W. McCULLOUGH, hereby certify that on this date a copy of the foregoing

Notice of Appearance and Request for Notices and Service of Papers was served via CM/ECF on the

following:


                                     Paul N. Heath, Esq.
                                      Amanda R. , Esq.
                                   Zachary I. Shapiro, Esq.
                                   Brett M. Haywood, Esq.
                                Richards, Layton & Finger, PA
                                     One Rodney Square
                                     920 N. King Street
                                   Wilmington, DE 19801

                                All attorneys through CM/ECF


                                                   /s/ Bruce W. McCullough
                                                   Bruce W. McCullough (Del. ID #3112)

Dated: July 11, 2020
